Citation Nr: 1105688	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected 
bilateral pes planus.

5.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1989 
and from June 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which reopened the application for service connection 
for bilateral hearing loss but denied the claim on the merits, 
denied service connection for migraine headaches and a bilateral 
knee disability, and granted service connection for tinnitus.  A 
10 percent rating was assigned for the tinnitus, made effective 
from March 31, 2006.  

At a videoconference hearing in December 2010, the Veteran 
testified before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss on the merits, entitlement to service connection for 
migraine headaches, and entitlement to service connection for 
bilateral knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in 
an unappealed February 1999 rating decision.

2.  The evidence received since the February 1999 rating decision 
includes evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the claim.

3.  In a September 2010 written statement, and at the December 
2010 videoconference hearing, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant of his desire to withdraw his appeal for the issue of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus.   


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied the claim for 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim for entitlement 
to an initial rating in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, at the videoconference hearing 
in December 2010, has withdrawn his appeal for the issue of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus.  Such withdrawal is effective the date the notice was 
received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, 
the Board does not have jurisdiction to review the appeal for 
this issue.

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.

In light of the favorable determination with respect to whether 
new and material evidence has been submitted, and the need to 
remand the service connection claim on the merits, no further 
discussion is needed with respect to the VCAA.

Governing Laws and Regulations for Claim to Reopen

The Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 
U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to readjudicate 
the underlying merits of this claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for bilateral hearing loss was originally 
denied in a February 1999 rating decision.  The Veteran did not 
appeal the decision; therefore, it became final.  38 C.F.R. 
§ 20.1103.  

The evidence of record at the time of the February 1999 denial 
included the service treatment records, which show that at 
enlistment, hearing was within normal limits.  Additionally, 
audiograms in 1986, 1988, 1990 and 1993 showed normal hearing.  
Service connection was denied based upon a lack of diagnosis of 
bilateral hearing loss.

The evidence received since the February 1999 rating decision 
includes an August 2006 private audiology report, which notes 
that audiogram results revealed mild hearing loss in the left ear 
and mild to moderate hearing loss in the right ear.  However, it 
was noted that the test results had poor validity and 
reliability.  Additionally, a March 2006 VA treatment record 
notes a prior medical history which included decreased hearing.  
An October 2006 VA examination report notes that audiogram 
results revealed that the Veteran had bilateral mild 
sensorineural hearing loss.

The Board finds that the medical evidence added to the record 
since February 1999 is new and material.  In this regard, the 
additional evidence shows a diagnosis of bilateral hearing loss, 
which was not present at the time of the February 1999 rating 
decision denying the claim.  Thus, it is new evidence.  It is 
also material evidence because a current diagnosis of bilateral 
hearing loss was an otherwise previously absent element which is 
required to substantiate the claim.  Therefore, reopening of the 
claim is in order.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for bilateral hearing loss is 
opened.  To this extent, the appeal is granted.

The claim for entitlement to an initial rating in excess of 10 
percent for tinnitus is dismissed.


REMAND

Although the evidence of record is sufficient to reopen the 
service connection claim for bilateral hearing loss, additional 
development is required in order to adjudicate the service 
connection claim on the merits.

In this regard, the Board notes that the October 2006 VA 
examination report reflects that the Veteran suffers from 
bilateral hearing loss.  However, there is no medical opinion in 
the report regarding the etiology of the disability.  The 
examiner only noted that as of March 1993, which is the date of 
the last in-service audiogram, there was no evidence of acoustic 
trauma resulting in hearing loss.  However, the examiner failed 
to state whether the current diagnosis of bilateral hearing loss 
is at least as likely as not related to acoustic trauma during 
service.  Notably, the Veteran has indicated that he was part of 
a cannon crew.  He also stated at the videoconference that at 
different times in service he wore two different types of ear 
protection.  As such, a VA examination should be conducted.  

With respect to the claim for service connection for migraine 
headaches, the Board notes that the Veteran has contended that 
his headaches began during service, and that they have been 
ongoing (and worsening) ever since.  

The Board notes that a VA examination or opinion is necessary if 
the evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to headaches, 
but the Veteran is competent to describe his ongoing headaches 
since service.  Therefore, a VA examination is warranted.

With respect to the claim for entitlement to service connection 
for a bilateral knee disability, the Board notes that the Veteran 
has specifically claimed that his bilateral knee problems are the 
direct result of his service-connected pes planus.  In this 
regard, there is no medical evidence of record showing whether 
the Veteran's service-connected pes planus has caused or 
aggravated his claimed bilateral knee disability.  Therefore, 
such an examination should be accomplished.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Send the Veteran a VCAA notice letter to 
notify him and his representative of the type 
of evidence required to substantiate his 
claim for secondary service connection for a 
bilateral knee disability on the premise it 
is proximately due to, the result of, or 
chronically aggravated by his service-
connected pes planus.  See 38 C.F.R. § 3.310 
(2010); Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

2.  Obtain copies of all VA treatment records 
dating from July 31, 2010 to the present 
regarding treatment received for the 
disabilities at issue, and associate them 
with the claims file.

2.  Schedule the Veteran for a VA audiology 
examination in order to determine the nature 
and etiology of any currently present 
bilateral hearing loss disability for VA 
purposes.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently present 
bilateral hearing loss disability for VA 
purposes as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  Attention 
is directed to the Veteran's MOS, which was 
that of cannon crew, and his videoconference 
hearing testimony on page 7 of the hearing 
transcript regarding the type of ear 
protection he was wearing during service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The Veteran should be scheduled for a VA 
examination with an appropriate specialist in 
order to determine the nature and etiology of 
his migraine headaches.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently present 
migraine headaches as to whether it is at 
least as likely as not (ie., a 50 percent or 
better probability) that the disability is 
etiologically related to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The Veteran should be scheduled for a VA 
orthopedic examination in order to determine 
the nature and etiology of any currently 
present bilateral knee disability.  

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently present 
bilateral knee disability for VA purposes as 
to whether it is at least as likely as not 
(ie., a 50 percent or better probability) that 
the disability is etiologically related to 
service.  

If the bilateral knee disability is found to 
be unrelated to service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (ie., a 50 percent or 
better probability) that the Veteran's 
bilateral knee disability is caused or 
aggravated by (permanently worsened beyond 
normal progression of the disorder) the 
service-connected pes planus.  If the examiner 
finds that the bilateral knee disability is 
aggravated by the service-connected pes 
planus, the examiner should quantify the 
degree of aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes all pertinent regulations, including 
38 C.F.R. § 3.310 (2010) and provided an 
appropriate opportunity to respond before 
returning the case to the Board for further 
appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


